Pob CUANTO, el Fiscal solicita la desestimación de este recurso por el fundamento de no haberse notificado el escrito de apelación al Fiscal del Distrito, y no haber adquirido jurisdicción este Tribunal para conocer de esta causa;
POR CUANTO, el apelante no ha demostrado haber cumplido con dicho requisito;
POR tanto, se desestima el recurso.
Llamadas para vista las causas que a continuación se expresan, compareció El Pueblo de Puerto Rico por su Fiscal, y apareciendo que el apelante faltó en comparecer no obstante habérsele notificado el señalamiento, y que el escrito de apelación no fué notificado a la parte apelada, se desestimaron los recursos por falta de jurisdic-ción.
Núms. 8210, 8231, 8247, 8254, 8267, 8272, 8274, 8277, 8282, 8299, 8308, 8325, 8346, 8352, 8356, 8359, 8365, 8381, 8388, 8389, 8394, 8413, 8414, 8416, 8417, 8418, 8419, 8425', 8426, 8427, 8428, 8434, 8437, 8438, 8440, 8441, 8444, 8460 y 8566.
Llamadas las causas que a continuación se expresan para vista, compareció El Pueblo de Puerto Rico por su Fiscal, y si bien el pro-pio acusado y apelante radicó su alegato, no obstante, apareciendo que el escrito de apelación no se notificó a la parte apelada, se deses-timaron los recursos por falta de jurisdicción.
Núms. 8279, 8288, 8324, 8326, 8327, 8328, 8329 y 8599.